Citation Nr: 1025006	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disorder.
 
2.  Entitlement to service connection for a right leg disorder. 

3.  Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel

INTRODUCTION

The Veteran has active service from December 1954 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
of entitlement to service connection for a lumbar spine condition 
on the basis that new and material evidence had not been 
received.  The April 2006 rating decision also denied entitlement 
to service connection for a right ankle sprain, claimed as a 
right leg condition, and a left leg condition.

The Board notes that the Veteran's February 2006 claim asserted 
entitlement to service connection for disorders related to his 
back, right leg, and right knee.  While the Veteran did not 
assert entitlement to service connection for a left leg 
condition, at the time of the April 2006 rating decision that 
denied the Veteran's claims, the RO characterized the issues as 
service connection for a lumbar spine condition, a right ankle 
condition, claimed as a right leg condition, and a left leg 
condition.  Subsequent to a timely-filed Notice of Disagreement 
and Substantive Appeal, as well as a hearing before a Decision 
Review Officer (DRO), the Veteran perfect his appeal as to the 
issues of entitlement to service connection for a lumbar spine 
condition, a right ankle condition, claimed as a right leg 
condition, and a left leg condition.  Thus, entitlement to 
service connection for a left leg condition, while not claimed by 
the Veteran, is properly before the Board.  

The issues of entitlement to service connection for a lumbar 
spine disorder, a right leg disorder, and a left leg disorder, 
addressed in the REMAND portion of the decision below, are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for 
a lumbar spine disorder was previously denied in a January 2004 
rating decision.  The Veteran was notified of that decision but 
failed to perfect a timely appeal.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to 
service connection for a lumbar spine disorder received since the 
last final denial in January 2004 is new, in that it is not 
cumulative and was not previously considered by decision makers, 
and it is also material because it raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a lumbar 
spine disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited only to the issue 
of whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disorder, the Board finds that a discussion as to whether VA's 
duties to notify and assist the Veteran have been satisfied is 
not required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal, limited 
only to the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service connection 
for a lumbar spine disorder, at this time is not prejudicial to 
the Veteran.

New and Material Evidence

Service connection for a lumbar spine disability, specifically, 
mild anterior wedging T12 vertebra, mild degenerative joint 
disease of the lumbar spine, clinical right L4, bilateral S1 
radiculopathy, was previously denied in a January 2004 rating 
decision.  The claim of entitlement to service connection for a 
lumbar spine disorder may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991). 

Although the RO did not reopen the Veteran's claim, the Board 
must consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction to 
reach the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnet v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


The Veteran filed this application to reopen his claim in October 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

It appears that the evidence before VA at the time of the prior 
final decision in January 2004 consisted of the Veteran's claim 
of entitlement to service connection for a lumbar spine disorder 
and his service and VA treatment records. The RO found that while 
the Veteran was diagnosed with degenerative joint disease of the 
spine on VA examination in July 1997 and mild anterior wedging 
T12 vertebra, mild degenerative joint disease of the lumbar 
spine, and clinical right L4 and bilateral S1 radiculopathy on VA 
examination in November 1999, his service treatment records were 
silent for a back condition.  The Veteran's claim of entitlement 
to service connection for a lumbar spine disorder was denied.  

The January 2004 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Newly received 
evidence since January 2004 includes additional VA treatment 
records; testimony presented at a January 2007 DRO hearing, and 
the statements of the Veteran and a fellow service member.  The 
Board finds that the evidence as to the Veteran's claim of 
entitlement to service connection for a lumbar spine disorder 
received since the last final decision in January 2004 is new in 
that it was not previously considered by agency decision makers, 
or cumulative or redundant of other evidence of record.  The 
evidence is also material in that it relates to an unestablished 
fact, specifically, the incurrence of an in-service back injury.  

Further, new evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where it 
may not convince the Board to grant the claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  








(CONTINUED ON THE NEXT PAGE)
Accordingly, new and material evidence as to the Veteran's claim 
of entitlement to service connection for a lumbar spine disorder 
has been received, and such claim is reopened.


ORDER

The claim of entitlement to service connection for a lumbar spine 
disorder is reopened.  To that extent only, the appeal is 
allowed.


REMAND

Additional development is needed prior to further disposition of 
the claims.

As a preliminary matter, the Board notes that at the time of the 
January 2007 DRO hearing, the Veteran reported that he sought 
private treatment for pain from a physician that is now deceased.  
There is no evidence, however, that the Veteran's private 
treatment records were requested. 

Also at the time of the January 2007 DRO hearing, the Veteran 
reported that he sought VA treatment at the outpatient clinic in 
Mayaguez in 1976 for back and leg pain.  He also reported that he 
sought VA treatment in 1996 when the new clinic in Mayaguez 
opened.  As the earliest VA treatment records associated with the 
claims file are dated in May 1997, it appears that there may 
exist outstanding VA treatment records dated before May 1997.

Finally, the most recent VA treatment records associated with the 
claims file are imaging reports dated in August 2009 and October 
2009, submitted by the Veteran.  Prior to such, the most recent 
VA treatment records are dated in August 2006.  Thus, it appears 
that VA treatment records dated from August 2006 to the present 
are outstanding.  

Because VA is on notice that there are additional records that 
may be applicable to the Veteran's claims and because these 
records may be of use in deciding the claims, these records are 
relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).

The Veteran has been diagnosed with disorders related to his 
right leg to include history of cellulitis of the right leg; 
history of right ankle sprain, apparent injury of the anterior 
talofibular ligament with recurrent sprains associated with 
possible chip fracture, tendinous calcifications and degenerative 
changes; and mild osteoarthritic changes of the right knee.  As 
to his left leg, the Veteran has been diagnosed with sciatic 
symptoms of pain radiating into his left leg and buttock and mild 
osteoarthritic changes of the left knee.  As to his lumbar spine, 
the Veteran has been diagnosed with mild anterior wedging T12 
vertebra, mild degenerative joint disease of the lumbar spine, 
and clinical right L4 and bilateral S1 radiculopathy.

The Veteran asserts that he was involved in an accident during 
service in 1955.  At the time of his January 2007 DRO hearing, 
the Veteran reported that he fell backwards out of a Jeep and 
apparently fractured his leg, hit his back, and cut his knees.  
The Veteran reported that since that time he has experienced pain 
in the back, right leg, right ankle, and right knee, and showed a 
scar on his left knee to the DRO.  The Veteran also reported that 
he fell after service in 1970.  A fellow service member submitted 
a statement dated in August 2005.  The fellow service member 
reported that the Veteran was involved in several accidents 
during service and that in one of them, he apparently fractured 
his leg or experienced swelling.  He also reported that he saw 
the Veteran in the back of a Jeep and that after the maneuver was 
completed the Veteran reported that he had back and right foot 
pain.   

The Veteran's service treatment records are silent for report of 
such injuries.  There is record of one instance of treatment in 
December 1957 wherein the Veteran reported that he fell and 
presented with an injury of the left leg, above the knee.  The 
Board notes that the record of such instance of treatment is 
almost illegible.  Report of Medical History, dated in March 1958 
and completed by the Veteran for the purpose of separation from 
service, indicates that he reported a history of foot trouble.    
The Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

Here, recent medical evidence confirms diagnoses of disorders of 
the lumbar spine, right leg, and left leg.  Further, the Veteran 
and his fellow service member competently and credibly describe 
an in-service musculoskeletal injury and the Veteran competently 
and credibly describes continuous symptoms related to his back 
and right leg since that time.  The third prong of this test to 
determine if a medical examination is required presents a low 
threshold only that evidence "indicates" that there "may" be a 
nexus between the current diagnoses and the in-service incidents.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As evidence 
of any continuity of symptomatology where symptoms are capable of 
lay observation, such as pain or hearing loss, will suffice, the 
Veteran must be afforded VA examinations for these conditions.  
38 U.S.C.A. § 5103A(d); 38 C.F.R.               § 3.159(c)(4).

The Board has determined that the Veteran and his fellow service 
member have offered competent and credible lay evidence as to the 
incurrence of an in-service injury, however, such is solely for 
the sake of this remand as additional information may be obtained 
subsequent to additional development or review of the claims that 
could change the assessment of whether any in-service event or 
injury occurred.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
submit a completed VA Form 4142, 
Authorization and Consent to Release Info to 
the VA, for relevant private treatment 
records.  Advise the Veteran that he may 
submit his private treatment records if he so 
chooses.  If a negative response is received 
from the Veteran, or from any treatment 
provider, the claims file should be properly 
documented in this regard.

2.  Obtain and associate with the claims file 
treatment records from the VAMC in San Juan, 
Puerto Rico, specifically those from the 
outpatient clinic in Mayaguez dated prior to 
May 1997 as well as those dated from August 
2006 to the present.  All responses, 
including negative responses, must be 
associated with the claims file. 

3.  Schedule the Veteran for a VA examination 
to determine the current diagnoses and 
etiology of his disorders of the lumbar 
spine, right leg, and left leg, including 
consideration of the right ankle and 
bilateral knees.  The examiner must opine as 
to whether it is at least as likely as not 
(at least a 50 percent probability) that the 
Veteran's disorders of the lumbar spine, 
right leg, and left leg were incurred in 
service, or are otherwise related to service.

In this regard, the examiner should consider 
the Veteran's and other lay statements 
regarding an in-service injury in 1955 in 
which he fell from a Jeep and injured his 
back, right leg, and bilateral knees; the 
Veteran's statements of symptoms in service; 
and the Veteran's statements of continuous 
symptoms after service.  Dalton v. Nicholson, 
21 Vet. App. 23 (holding that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of in-service 
injury but relied on the service treatment 
records to provide a negative opinion).

The claims file should be made available to 
the examiner for review in conjunction with 
the opinion or examination, and the examiner 
should note such review.  A complete 
rationale should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical records, and 
medical principles.  The examiner should 
fully articulate a sound reasoning for 
all conclusions made.

The claims file must be properly documented 
regarding any notifications to the Veteran as 
to the scheduled examination.

4.  Then, after ensuring any other necessary 
development has been completed; readjudicate 
the Veteran's claims of entitlement to 
service connection for a lumbar spine 
disorder, a right leg disorder, and a left 
leg disorder, considering any additional 
evidence added to the record.  If the action 
remains adverse to the Veteran, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
the Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


